Citation Nr: 1741060	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-14 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran, S.C., and J.C.




ATTORNEY FOR THE BOARD

S. Krunic, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1966 to January 1968. 

 This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A videoconference hearing was held before the undersigned Veterans Law Judge in November 2016. A transcript of the hearing is of record.  Thereafter, the Veteran submitted a private medical statement and audiogram without a waiver of initial RO consideration of the evidence.  However, the Board notes that the automatic waiver provision applies in this case, as the appeal was certified after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165  (amending 38 U.S.C. § 7105  to provide for an automatic waiver of initial agency of original jurisdiction (AOJ ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

The Board reopened the previously denied issues of entitlement to service connection for bilateral hearing loss and tinnitus, granted service connection for tinnitus, and remanded the issue of bilateral hearing loss for further development.  The case has since been returned to the Board. 

In a May 2017 rating decision, the Appeals Resource Center implemented the Board's decision and assigned a 10 percent evaluation for tinnitus effective from June 8, 2010.  The grant of service connection for this issue constitutes a full award of the benefit sought on appeal.  Grantham v. Brown, 114 F. 3d 1156, 1158   (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Therefore, this matter is no longer on appeal, and no further consideration is necessary.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss disability preexisted his active service and did not increase in severity during service. 

2.  The Veteran's left ear hearing loss did not manifest during active service or within one year of separation and is not otherwise related to service.


CONCLUSIONS OF LAW

1. The Veteran's preexisting right ear hearing loss disability was not aggravated during active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2016).

2.  The Veteran's left ear hearing loss disability was not incurred in active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits under 38 U.S.C.A. § 5103  (West 2014).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied this duty with an June 2010 pre-adjudication letter.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records have been associated with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

Moreover, the record reflects substantial compliance with the Board's February 2017 remand directives as they pertain to the claim being decided herein.  See Stegall v. West, 11 Vet. App. 268  (1998).  In addition, the Board finds that the April 2017 VA examination is fully adequate to decide the case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2016.  The Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492   (2010).  There has been no allegation otherwise.

Therefore, the Board finds that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191  (2007).  As the VA has fulfilled the duty to assist the Veteran in this case, there is no error or issue that precludes the Board from addressing the merits of this appeal.
Law and Analysis

In this case, the Veteran contends that he developed bilateral hearing loss as a result of noise exposure during his military service.   He served in field artillery operations.  Specifically, he has claimed that he was exposed to noise from Howitzers and did not use hearing protection.  In addition, during his Board hearing, the Veteran denied post-service noise exposure.  See May 2011 Notice of Disagreement; Board hearing transcript at 10, 14-17.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 38 F.3d 1163, 1167  (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

Every veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that an injury or disease existed before entry and was not aggravated by such service.  Only such conditions as are recorded in entrance examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

If the disability is shown to be preexisting, it will be presumed to have been aggravated by service where there was an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Horn v. Shinseki, 25 Vet. App. 231, 238  (2012).   In addition, temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened.  See Hunt v. Derwinski, 1 Vet. App. 292   (1991).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As sensorineural hearing loss is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a chronic disease, including sensorineural hearing loss, becomes manifest to a compensable degree within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.





Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53  (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for bilateral hearing loss.  

The Veteran's service treatment records include a January 1966 entrance examination where his ears and drums were found to be normal, and hearing was measured as 15/15 in each ear on whispered voice testing.  The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of hearing loss during service.  On the December 1967 separation examination, the Veteran's ears and drums were also found to be normal. The report of medical history at separation stated that the Veteran's ear, nose, and throat trouble referred to his frequent upper respiratory infections prior to service.

Turning to the Veteran's in-service audiograms at enlistment and discharge, it is unclear whether the Veteran's January 1966 enlistment audiogram was conducted according to American Standards Association (ASA) or International Standards Organization-American National Standards Institute (ISO-ANSI) standards; thus, there is an assumption that prior to January 1, 1967, the ASA standard was used.  On audiological evaluation at entrance, puretone thresholds, in decibels (converted to ISO-ANSI units in parenthesis), were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 20(35)
5(15)
0(10)
40(50)
40(45)
LEFT
0(15)
5(15)
0(10)
5(15)
10(15)
The Board finds that a right ear hearing loss disability preexisted the Veteran's active service.  As previously stated, impaired hearing is considered a disability for VA purposes under 38 C.F.R. § 3.385 when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hz is 40 dBs or greater.  As such, the January 1966 audiometric testing conducted at enlistment revealed a right ear hearing loss disability for VA purposes based on the findings at 3000 Hz and 4000 Hz.  Because a right ear hearing loss disability was noted on the Veteran's enlistment examination report,  the presumption of soundness is not for application.  See McKinney v. McDonald, 28 Vet. App. 15 (2016) (stating that "when the level of hearing loss noted on an entrance examination does not meet VA's definition of a hearing 'disability,' that level of hearing loss is not a 'defect'").

With regard to the Veteran's December 1967 separation audiogram, it is also unclear whether it was conducted according to ASA or ISO-ANSI standards; thus, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  On audiological evaluation at separation, puretone thresholds, in decibels, (ISO-ANSI units in parenthesis), were as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
 0(15)
5(15)
0(10)
20(30)
20(25)
LEFT
0(15)
0(10)
0(10)
5(15)
5(10)

In this case, Board finds that the Veteran's preexisting right ear hearing loss did not increase in severity during service nor was hearing loss in the left ear shown in service.  In fact, the Veteran's separation audiogram reveals that his hearing levels in both ears either remained the same or had improved when compared to those recorded at enlistment.  In addition, the auditory thresholds at separation, even when converted to both ASA and ISO-ANSI standards, did not show hearing impairment in either ear that is considered to be a disability for VA purposes pursuant to 38 C.F.R. § 3.385.  Moreover, the April 2017 VA examiner found that the entrance and exit examinations showed that the Veteran did not have a significant threshold shift beyond normal measurement variability during service in either ear and no aggravation of any preexisting hearing loss.

The Board also notes that the record contains no indication that hearing loss manifested to a compensable degree within one year of the Veteran's separation from military service.

The record reflects that the Veteran's first complaints of bilateral hearing loss and subsequent treatment and diagnosis are documented in private treatment records dated from January 1995.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333  (Fed. Cir. 2000).  The Board emphasizes that this is not a case solely involving the absence of contemporaneous medical evidence, but rather involves affirmative evidence consisting of normal clinical findings at separation followed by a time gap of many years.  Therefore, to the extent the Veteran has asserted that his bilateral hearing loss began in service and continued thereafter, the evidence of record weighs against this contention.  

The Board notes that the only medical opinion on the question of whether there is a nexus between the Veteran's current bilateral hearing loss and his military service is the opinion provided by the April 2017 VA examiner, which weighs against the claim.  Although the Veteran's private treatment records show that he is currently diagnosed as having bilateral hearing loss, the Board finds that the physicians' statements are of limited probative value in that they do not address whether the Veteran's right ear hearing loss, which preexisted military service, was aggravated during service and whether the Veteran's left ear hearing loss manifested in or is otherwise related to his service.  

In this regard, treatment records from Dr. J.V.C. (initials used to protect privacy) show that in January 1995, the Veteran was assessed with "bilateral high frequency neurosensory hearing loss centered at 4K - probably secondary to acoustic trauma".  However, the Board notes that Dr. J.V.C. did not link the acoustic trauma to any particular source such as the Veteran's military service.  Notably, the remaining treatment records contain no reference to the Veteran's history of in-service noise exposure.  

In addition, a June 2017 private medical record from Dr. B.D. shows that the Veteran is diagnosed as having moderate to severe downsloping symmetric hearing loss with only fair speech discrimination scores.  The Veteran had reported a  history of longstanding hearing loss and his military service between 1966-1968 in field artillery; the examiner stated that the Veteran reported "hearing loss way back at that time."  The physician also indicated that he did not have any private or service audiograms to review but rather relied on the Veteran's statement that he had better hearing on discharge than on admission to the military.  Additionally, Dr. B.D. stated that the Veteran had a history of hunting as a young man and running lawn mowers and sprinkler systems for the City of Pueblo.  The examiner reported  that he was aware that the Veteran was trying to obtain VA disability compensation and had been granted service connection for tinnitus.  However, the Board notes that Dr. B.D. provided no opinion as to whether the Veteran's current bilateral hearing loss was linked to his military service.  Moreover, based on the Veteran's reported history of noise exposure, Dr. B.D. could have alternatively related the Veteran's hearing loss to his post-service noise exposure.  See e.g. June 2005 VA audiology note showing that the Veteran reported noise exposure from tanks and artillery during service as well as a civilian in construction.  

In response to the Board's February 2017 remand, a VA examination and medical opinion were obtained in April 2017.  The VA examiner reviewed the Veteran's claims file, including the private audiological reports from Dr. J.V.C., and considered the Veteran's report of in-service noise exposure.  The examiner determined that it was less likely than not that the Veteran's hearing loss was incurred in or caused by the claimed in-service injury, event, or illness.   In so finding, he conceded that the Veteran had in-service hazardous noise exposure; however, he concluded that based on the evidence of record, it was unlikely that the Veteran suffered a hearing injury (injury to hearing sensitivity) during service   based on his in-service audiograms which showed no objective evidence of noise injury.  The examiner opined that it is more likely than not the Veteran's hearing loss was due to post-service noise exposure such as occupational, recreational, or age-related causes.   

The examiner stated that conversion of in-service audiometric findings from ASA to ISO/ANSI zero reference levels had been made where necessary.   He noted that electronic hearing testing conducted at enlistment in January 1966 showed
high frequency hearing loss between 3-6KHz in the right ear that is considered a
disability for VA purposes; the left ear showed high frequency hearing loss at 6KHz which is not considered a disability for VA purposes.  Electronic hearing testing conducted at discharge in December 1967 showed a slight high frequency hearing loss at 3-4KHz in the right ear.   The examiner found that the entrance and exit examinations clearly and convincingly reveal that the Veteran did not have a significant threshold shift beyond normal measurement variability during service.  Therefore, the examiner concluded that the Veteran did not have a hearing injury while in service and no aggravation of a preexisting hearing loss.

Additionally, the examiner reasoned that without a hearing injury during service, as represented by a significant threshold shift beyond normal measurement variability,  any hearing loss following service is less likely as not caused by or a result of noise exposure during service.  Thus, the examiner concluded that in the absence of objective audiometric evidence of noise injury while in service, an affirmative opinion that the Veteran suffered some latent undiagnosed noise injury is speculative and directly contradicts the objective evidence of record. 

Moreover, the examiner explained that not everyone who is exposed to hazardous noise will also suffer noise injury, and that delayed onset hearing loss due to past noise exposure is unlikely to occur.   In support of his rationale, the VA examiner cited to a 2006 report from the Institute of Medicine on hearing loss related to noise and military service to support the finding of a lack of in-service complaints and objective findings.  This report concluded that it was unlikely that permanent noise-induced hearing loss would develop much later in one's lifetime after the cessation of that noise exposure.  In addition, the examiner referenced numerous medical treatise which found that delayed onset hearing loss was unlikely. 

The Board observes that there is no contrary medical opinion of record as to the nature of the Veteran's current bilateral hearing loss.  The Veteran's private physicians did not provide medical opinions with supporting rationales addressing the central issue of whether the Veteran's preexisting right ear hearing loss increased during service and whether the Veteran's current left ear hearing loss manifested in or is otherwise related to his military service.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105  (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  In this regard, although the lack of review of the claims file does not automatically render an opinion inadequate, here, the private examiners were not apprised of relevant audiograms contained in the Veteran's service treatment records.  

The Board has also considered the statements and testimony of the Veteran and his spouse.  The Veteran is competent to describe the onset and continuity of his bilateral hearing loss symptoms; however, he is not competent to provide an etiology opinion regarding his bilateral hearing loss.  This particular inquiry is within the province of trained medical professionals because it goes beyond a simple and immediately observable cause-and-effect relationship.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435  (2011), as to the specific issue in this case, the etiology of bilateral hearing loss, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).  

Therefore, the Board finds that the VA examiner's opinion is highly probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by a complete rationale based on such knowledge.   In addition, the opinion sufficiently addresses the central medical issue in this case to allow the Board to make a fully informed determination.  Furthermore, the examiner's opinion was predicated on a full reading of all available records, including the Veteran's service treatment records, post-service treatment records, as well as the Veteran's lay statements.  In sum, the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.   See Guerrieri v. Brown, 4 Vet. App. 467  (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295  (2008).

In conclusion, the Board finds that a right ear hearing loss disability preexisted the Veteran's active service and did not increase during the Veteran's service; thus, his preexisting right ear hearing loss was not aggravated during service.  Moreover, the Board finds that the Veteran's current left ear hearing loss is not causally or etiologically related to his military service, to include the noise exposure therein.  Accordingly, the criteria for entitlement to service connection for bilateral hearing loss have not been met and the Veteran's claim is denied.  

The Board is grateful for the Veteran's service; however, given the record before it, the Board finds that evidence with regard to this claim does not reach the level of equipoise.  See 38 U.S.C. § 5107  (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29   (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  As such, the Board finds that the claim for bilateral hearing loss is denied.









ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


